Citation Nr: 1544035	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-35 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for the service-connected right knee chondromalacia status post partial medial meniscectomy, partial lateral meniscectomy, anterior cruciate ligament (ACL) reconstruction, and right knee total arthroplasty (right knee disability).

2.  Service connection for left knee degenerative joint disease (DJD), claimed as secondary to the service-connected right knee disability. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1986 to May 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at an August 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.  

The issues of increased ratings for the service-connected lumbar spine and varicose vein disabilities, as well as reopening of service connection for a coccyx fracture, have been raised by the record in an August 2015 VA Form 21-526b, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an increased rating for the right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. At the August 2015 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the substantive appeal on the issue of entitlement to a TDIU.

2. The Veteran has a current disability of left knee DJD.

3. The Veteran's left knee DJD was worsened beyond normal progression by the service-connected right knee disability.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a substantive appeal have been met regarding the issue of entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee DJD as secondary to the service-connected right knee disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of TDIU Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the August 2015 Board personal hearing, prior to the promulgation of a decision by the Board, the Veteran informed the Board on the record that he wished to withdraw the issue of entitlement to a TDIU.  As the Veteran has withdrawn the appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for left knee DJD, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection for a Left Knee Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 
8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. At 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.

The Veteran contends that service connection for a left knee disorder is warranted as secondary to the service-connected right knee disability.  Specifically, the Veteran asserted that he has osteoarthritis of the left knee because of wear and tear resulting from overuse of the left knee due to right knee pain and weakness.  See e.g., August 2015 Board hearing transcript.  The record reflects that the Veteran is service connected for right knee chondromalacia status post partial medial meniscectomy, partial lateral meniscectomy, and ACL reconstruction, status post right knee total arthroplasty.

The Board finds that the Veteran has a current left knee disability.  The August 2010 VA examination report shows a diagnosis of left knee DJD.  

The Board finds that the evidence is in relative equipoise on the question of whether the service-connected right knee disability aggravated (worsened beyond normal progression) the current left knee DJD.  Evidence weighing in favor of this finding includes Dr. R.H.'s September 2015 opinion that, based on a reasonable degree of medical certainty, the natural progression of the left knee DJD was accelerated and aggravated by the series of right knee surgeries.  Dr. R.H. reasoned that the altered gait and increased stress placed on the left knee as a result of multiple right knee surgeries negatively impacted the left knee tissues and joint surfaces.  While 
Dr. R.H. did not state the opinion in terms of likelihood, Dr. R.H.'s September 2015 letter provided an adequate rationale for the opinion given.  Based on the language and context of the September 2015 private opinion, the Board finds that Dr. R.H. essentially provided an opinion that it is at least as likely as not that the right knee disability aggravated the current left knee DJD.

Evidence weighing against this finding of secondary aggravation includes the August 2010 VA examiner's opinion that the left knee disability is less likely than not caused by or related to the service-connected right knee disability because the preponderance of the medical evidence does not support degeneration of a contralateral joint or limb beyond natural progression secondary to a condition of the other.  The August 2010 VA examiner further reasoned that osteoarthritis has a strong association with obesity.  As such, the August 2010 VA examiner concluded that the Veteran's history of morbid obesity is the only potential known risk factor for the Veteran's left knee DJD.  See also Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  While the August 2010 VA examiner stated that the preponderance of the medical evidence does not support degeneration of a contralateral joint or limb beyond natural progression secondary to condition of the other, the VA examiner did not discuss what consideration, if any, was given to the Veteran's altered gait.  Based on the foregoing, the Board finds that the August 2010 VA opinion and the September 2015 private opinion are of equal weight.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current left knee disability was aggravated (worsened beyond normal progression) by the service-connected right knee disability.  

For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for left knee DJD is warranted 

as secondary to the service-connected right knee disability.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot. 


ORDER

The appeal for a TDIU is dismissed.

Service connection for left knee DJD, as secondary to the service-connected right knee disability, is granted.


REMAND

Increased Rating for Right Knee Disability

VA Treatment Records 

Pursuant to VA's duty to assist, VA will obtain relevant records in the custody of a Federal department or agency (e.g., VA treatment records) as well as records not in Federal custody (e.g., private medical records).  38 C.F.R. § 3.159(c)(1), (2).  After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the remaining issue on appeal.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the right knee rating issue on appeal.  The February 2013 supplemental statement of the case states that treatment reports from Biloxi Healthcare System dated from August 27, 2010 to January 8, 2013 were reviewed; however, such medical evidence is not associated with the claims file.  Upon remand, VA treatment records from August 2010 to present should be associated with the claims file.


Updated VA Examination

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, VA examined the Veteran's right knee in August 2010; however, the August 2010 VA examination report does not reflect specific findings pertaining to the severity of the right knee replacement residuals.  During the August 2015 Board hearing, the Veteran testified that he has severe right knee pain and weakness that caused him to fall on some occasions, as well as constant swelling, which suggests an increase in severity of the right knee disability since the August 2010 VA examination; therefore, the Board finds an updated VA examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1995) (the Board should have ordered a contemporaneous examination of a veteran because an exam was too remote in time to adequately support a decision on appeal for an increased rating).

Accordingly, the issue of entitlement to an increased rating for the right knee disability is REMANDED for the following actions:

1. Obtain all VA treatment records pertaining to the right knee, especially from the Biloxi VA Medical Center, for the period from August 2010 to the present.  Any records obtained should be associated with the electronic claims file on VBMS.

2. Schedule the appropriate VA examination to help ascertain the current extent of the service-connected right knee disability.  The examiner is requested to assess whether residuals of the right knee replacement include severe pain or weakness, and indicate whether such severe pain or weakness have been present since the beginning of the rating period from June 4, 2010.  The relevant documents in the claims folder should be made available for review in connection with this examination or examinations.  All indicated tests and studies should be performed.

3. Thereafter, the issue of entitlement to an increased rating for the right knee disability should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case and given the appropriate time to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


